United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charleston, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-160
Issued: September 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 26, 2010 appellant filed a timely appeal from a July 8, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his request for further review of
the merits of his claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision by
OWCP. The last merit decision of record was OWCP’s August 13, 2009 decision. Because
more than 180 days elapsed between the last merit decision to the filing of this appeal, the Board
lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On November 6, 2008 appellant, then a 61-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed repetitive stress injury to both hands. He
stated that his injury was caused by the repetitive motion from working all day with his hands
and thumbs to while casing, pulling the mail down or delivering mail for the last 35 years.
Appellant first became aware of his condition and of its relationship to his employment on
October 22, 2008. He notified his supervisor on November 6, 2008.
In an undated narrative statement, appellant reported that he had joint pain in both
thumbs. He explained that his duties as a letter carrier required continuous use of his hands for
handling, sorting and delivering the mail and that pulling the mail down required thumb pressure.
Appellant attached an article explaining a repetitive stress injury and a U.S. Postal Service job
description for a letter carrier. He also submitted pictures which showed his various duties.
By letter dated November 13, 2008, OWCP informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised of the medical and factual
evidence needed and asked that he respond to the provided questions within 30 days. In a letter
of the same date, OWCP also requested additional factual information from the employing
establishment.
By letter dated November 18, 2008, the employing establishment stated that appellant’s
job required him to case and carry mail and parcels. Appellant worked in the office for
approximately 1.5 to 2 hours every day and would deliver mail on the street for approximately
5 to 6 hours a day.
By letter dated November 20, 2008, appellant stated that his injury resulted from
deterioration of the cartilage in the joints of his right and left thumbs. The cartilage had also
worn out in his toes, requiring surgery which had been approved by OWCP under File No.
xxxxxx203. Appellant stated that he had no previous injuries to his hands and that no activities
outside his employment would have caused his condition. A copy of the USPS delivery carriers
duties and responsibilities was also submitted.
By decision dated December 15, 2008, OWCP denied appellant’s claim, finding that the
evidence did not establish that the work exposures occurred as alleged and no medical evidence
was submitted. Appellant did not establish that he sustained an injury.
By letter dated February 11, 2009, appellant requested reconsideration of OWCP’s
decision. He reported that he was first diagnosed with wrist arthritis and arthritis in both thumb
joints in October 2005.
In a December 22, 2008 medical report, Dr. William E. Hooper, a Board-certified hand
surgeon, reported that he first diagnosed appellant with wrist arthritis in October 2005 and
treated him for a wrist fracture in 2007. Appellant’s x-rays showed arthritic changes of both
thumbs in the pantrapezial joints. After reviewing his history, job description, photographs of
him handling mail and his knowledge of arthritis, Dr. Hooper opined that appellant’s arthritis in

2

both wrists and thumbs was aggravated by his frequent handling of mail and by a right wrist
fracture in 2007.
By decision dated March 3, 2009, OWCP found that the evidence established that the
work activities occurred. It denied appellant’s claim, however, on the grounds that the medical
evidence was insufficient to establish causal relationship between his bilateral hand condition
and the established work-related events.
By letter dated May 6, 2009, appellant requested reconsideration of OWCP’s decision. In
an April 24, 2009 letter, he explained that his injury was causally related to his employment
factors.
By letter also dated April 24, 2009, Dr. Hooper opined that appellant’s bilateral wrist
arthritis was aggravated by his work activities including case handling and repetitive lifting
activities.
In an April 27, 2009 medical report, Dr. Hooper diagnosed appellant with bilateral wrist
arthritis stating that the condition resulted from years of repetitive strain. When asked if the
condition was work related, he checked the box marked “yes.”
By decision dated August 13, 2009, OWCP affirmed its March 3, 2009 decision finding
that the evidence was insufficient to establish that the medical condition was related to the
established work-related events.
By letter dated May 11, 2010, appellant requested reconsideration of OWCP’s decision
stating that all of the information he submitted was not evaluated because Dr. Hooper did not just
check the box marked “yes” but also wrote that appellant’s condition was caused by years of
repetitive strain.
By decision dated July 8, 2010, OWCP denied appellant’s request for reconsideration
finding that he did not raise a substantive legal question or include any new and relevant
evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.3 Section 10.608(b) of OWCP regulations provide
that when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.4
3

D.K., 59 ECAB 141 (2007).

4

K.H., 59 ECAB 495 (2008).

3

ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of his claim, pursuant to 5 U.S.C. § 8128(a), was not an abuse of
discretion.
The only decision before the Board on appeal is the July 8, 2010 OWCP decision,
denying appellant’s application for review. Because more than 180 days elapsed between the
date of OWCP’s most recent merit decision on August 13, 2009 and the filing of his appeal on
October 26, 2010 the Board lacks jurisdiction to review the merits of his claim.5
The issue is whether appellant submitted relevant evidence not previously of record or
advanced legal contentions not previously considered to establish causal connection between his
work duties and his bilateral wrist and hand arthritis.
The Board finds that appellant did not meet any of the three requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In his
September 6, 2010 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law and did not advance a new, relevant
legal argument. He argued that all of the information he submitted must not have been evaluated
in the August 13, 2010 merit decision because Dr. Hooper’s April 27, 2009 report explained that
his injury was employment related and caused by repetitive strain.
Appellant also contends on appeal that his repetitive strain occurred continuously during
his entire shift for 35 years as he worked as a letter carrier. His belief that work caused his
medical problem is not in question. Appellant did not submit any medical evidence with his
request for reconsideration. The underlying issue in this case was whether his injury was
causally related to the accepted employment-related events. That is a medical issue which must
be addressed by relevant medical evidence.6 A claimant may obtain a merit review of OWCP’s
decision by submitting new and relevant evidence. In this case, appellant failed to submit any
new or relevant medical evidence addressing causal relationship.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.7

5

20 C.F.R. § 501.3(e) requires that an application for review by the Board be filed within 180 days of the date of
OWCP’s final decision being appealed.
6

See Bobbie F. Cowart, 55 ECAB 746 (2004).

7

Appellant may submit evidence or argument with a written request for reconsideration to OWCP pursuant to
5 U.S.C. § 8128(a).

4

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 8, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

